Exhibit 10.4

August 11, 2009

Boise Cascade, L.L.C.

Retention Award Agreement

 

This Retention Award Agreement (the “Agreement”) is made and entered into on
_____________ (the “Award Date”), by and between Boise Cascade, L.L.C. (the
“Company”) and _____________ (“Awardee” or “you”) pursuant to the following
terms with the intention that it become effective on August 16, 2009 (the
“Effective Date”):

 

1.             Definitions.  For purposes of this Award, the following terms
shall have the meanings stated below.

 

1.1.          “Award” means the payment provided for in Section 2.

 

1.2.          “Disciplinary Reasons” means disciplinary reasons as explained in
Corporate Policy 10.2.

 

1.3.          “Award Period” means the period from the Award Date through the
Vesting Date.

 

2.             Award Amount.  Your Award is one times your base salary at the
time of vesting.

 

3.             Vesting and Payment.  The Award will vest and become payable on
________________, (the “Vesting Date”) if you remain employed by the Company
through the Vesting Date.  The Award, subject to applicable withholding, will be
paid in cash as soon as practical following the Vesting Date but in any case
within 30 days following the Vesting Date.

 

4.             Termination of Employment Prior to Vesting Date.

 

4.1.          If you voluntarily terminate employment with the Company before
the Vesting Date or if your employment with the Company is terminated for
Disciplinary Reasons before the Vesting Date, you will not be entitled to
receive any Award.

 

4.2.          If your employment with the Company is terminated by the Company
before the Vesting Date for reasons other than Disciplinary Reasons or as a
direct result of a reduction in force or the sale or permanent closure of the
division of which you are president or as a direct result of a merger,
reorganization, sale, or restructuring of all or part of the Company or a
subsidiary, the Award will vest immediately following your termination date and
will be paid in full within 90 days following your termination date.  The
Company may, as a condition precedent to your right to receive any Award payment
pursuant to this Section, require you to sign a waiver and release in a form
required by the Company.

 

4.3.          If your employment with the Company is terminated as a result of
your death, or total and permanent disability (as determined in the sole
discretion of the Company), you will receive a pro rata portion of the Award
calculated based on the number of days you were employed by the Company during
the Award Period compared to the total number of days in the Award Period.  The
pro rata portion of the Award will vest immediately following your termination
date and will be paid in full within 90 days following your termination date.

 

5.             At Will Employment.  Nothing in this Agreement affects the
at-will nature of your employment with the Company.  Either you or the Company
may end your employment relationship at any time and for any reason, without
notice, although your decision to do so may adversely affect your entitlement to
all or a portion of this Award.

 

-1-


 

6.             Miscellaneous.  This Agreement (a) shall be construed in
accordance with the internal laws (but not the laws of conflicts) of the State
of Idaho, (b) may be executed in multiple counterparts (including by facsimile
or electronic transmission), all of which taken together shall constitute one
and the same original, (c) may not be, nor may any of the rights or obligations
of the parties hereto be, assigned by any party except with the prior written
consent of the other party hereto, provided that the Company may assign its
obligations to a successor that agrees to perform such obligations,
(d) represents the complete understanding and agreement between the parties
hereto with respect to the subject matter hereof, and (e) may not be amended
without the written consent of both you and the Company.

 

You must sign this Agreement and return it on or before _________________ in
order for the Award to be effective.  If this Agreement is not received by
_________________ the Award will be forfeited.    Return your executed Agreement
to:  John Sahlberg

 

 

Boise Cascade, L.L.C.

Awardee

 

 

By

 

 

 

 

 

Title:

 

 

Printed Name:

 

 

-2-